       Case 1:17-cr-00208-WHP Document 125 Filed 12/29/20 Page 1 of 2




                       ROBERT CALIENDO, ESQ.
                          810 SEVENTH AVENUE, SUITE 620
                            NEW YORK, NEW YORK 10019
                                 TEL. (917) 689-0114
                              RC@CALIENDO-LAW.COM


                                                      Dec. 29, 2020


BY ECF

Hon. William H. Pauley III, U.S.D.J.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007-1312

      Re: U.S. v. Emmanuel Lambrakis, 17 CR 208 (SDNY) (WHP)

Dear Judge Pauley:
       Counsel respectfully seeks a consent bail modification, allowing the defendant’s
wife to travel to New Jersey, this Thursday (12/31/20), to attend a funeral. On Apr. 28,
2020, the Court bailed Lambrakis pending sentencing, with a condition that his “wife []
must remain in New York.” ECF No. 117 at 3. She’s a surety on the bond and has
“moral suasion” over him. Id. at 2. Lambrakis is presently “subject to home
incarceration” with an ankle bracelet and numerous restrictive conditions. Id. at 3.
       The defendant’s wife wishes to attend the funeral of a close friend on Dec. 31.
The particulars have been provided to the government and U.S. Pretrial Services,
including the location in New Jersey and proposed travel times. The government has
no objection and the defendant’s supervising officer takes no position.
                                                      Respectfully,
                                                            /S/
                                                      _________________
                                                      Robert Caliendo, Esq.
                                                      208 Java St., #3B
                                                      Brooklyn, NY 11222
                                                      (917) 689-0114
                                                      rc@caliendo-law.com
                                           1
       Case 1:17-cr-00208-WHP Document 125 Filed 12/29/20 Page 2 of 2




cc:   AUSA Ryan Finkel (by ECF)
      AUSA Sarah Mortazavi (by ECF)
      Southern District of New York
      One Saint Andrew’s Plaza
      New York, NY 10007




                                      2
